—In a proceeding to invalidate petitions designating various persons as candidates in a primary election to be held on September 12, 1995, for the Republican Party position of Member of the County Committee in the County of Queens, 37th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 17, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Supreme Court properly dismissed the proceeding. The petitioner, who was enrolled to vote in the 46th Election District, lacked standing to challenge the designating petitions with respect to all the candidates except the two candidates from the 46th Election District (see, Election Law § 6-154; Lucariello v Niebel, 72 NY2d 927, 928; Matter of Cantatore v Sunderland, 196 AD2d 606, 607). However, the petitioner failed to raise a substantive challenge to the listed candidates from the 46th Election District.
*774The petitioner’s claim of fraud is without merit. Sullivan, J. P., Rosenblatt, Miller and Altman, JJ., concur.